Citation Nr: 0609474	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and subsequent rating decisions of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The April 2000 rating decision denied 
service connection for sinusitis as not well grounded.  

Subsequently, in November 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This new law eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations insofar as notifying and assisting a veteran with 
a claim.  The VCAA was made applicable to all claims filed on 
or after November 9, 2000, the date of its enactment, or 
filed before this date and not yet final.  So, in September 
2002, the RO readjudicated the veteran's claim for service 
connection for sinusitis on the merits.  And the RO granted 
service connection for sinusitis and assigned a 10 percent 
rating, effective February 4, 2000.  The veteran continued to 
appeal, requesting an initial rating higher than 10 percent.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Concerning 
this particular claim, a December 2003 rating decision 
granted a temporary 100 percent rating for this disability 
under 38 C.F.R. § 4.30 ("paragraph 30") from September 2, 
2003, to October 31, 2003.  This temporary total rating was 
to compensate the veteran during his convalescence following 
sinus drainage surgery.  

In March 2005, the Board remanded the claim to the RO for 
further development and consideration.  The RO completed the 
development requested and, in an August 2005 decision, 
granted a higher 30 percent rating for the sinusitis with the 
same effective date as the prior rating - February 4, 2000.  
The veteran since has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's service-connected sinusitis does not cause 
chronic osteomyelitis; or near-constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for the sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously mentioned, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  



In this case at hand, the veteran was sent a VCAA letter in 
March 2002 explaining the type of evidence required to 
substantiate his claim for service connection for sinusitis.  
He was also more recently sent additional VCAA letters in 
October 2003 and March 2005, explaining the type of evidence 
required to substantiate his "downstream" claim for a 
higher initial rating for the sinusitis.  The letters also 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letters nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" 
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984)).

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2002, so prior to the RO's grant of service 
connection for his sinusitis in September 2002.  
Consequently, this complied with the Pelegrini II requirement 
that VCAA notice, to the extent possible, precede the RO's 
initial adjudication.  (Note:  There had been a 
prior adjudication and denial of this claim in April 2000, 
before sending him VCAA notice, but that earlier decision was 
issued before the VCAA even existed.)  In any event, the RO 
eventually granted his claim (after reconsidering it in light 
of the changes brought about by the VCAA), so any concerns 
over when he received the VCAA notice in a timely manner 
ultimately are inconsequential.

Likewise, although the March 2002 letter did not notify the 
veteran that a schedular or extraschedular disability rating 
will be determined by applying relevant diagnostic codes in 
the rating schedule, this information was provided to him in 
the October 2003 and March 2005 letters, along with the 
October 2003 statement of the case (SOC).  The October 2003 
and March 2005 VCAA letters and October 2003 SOC, also 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  See Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) [SOC 
provisions] and 5103A [duty to assist provisions] and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.")

The October 2003 and March 2005 VCAA notices also provided 
the veteran ample opportunity to respond with evidence to 
substantiate a higher disability evaluation before his appeal 
was certified, and re-certified, to the Board.  He has not 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained since the RO's August 2005 
decision granting him a higher 30 percent, but no greater, 
rating for his sinusitis.  Indeed, in response to the RO's 
September 2005 supplemental SOC (SSOC) discussing this 
limited grant, he submitted a statement in January 2006 
expressly indicating he had completely stated his case ... and 
that he had no additional information, or comment, only that 
his case be considered justly and fair.

So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  
See Mayfield, 19 Vet. App. at 128 (holding that section 
5103(a) notice - even if provided after the initial RO 
decision in question nonetheless still can "essentially cure 
the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.



A June 2000 VA treatment note indicates the veteran had a 
history of recurrent sinusitis.

An October 2000 VA treatment note indicates the veteran 
complained of congestion, a smelly greenish discharge from 
his left nostril for one year, and left frontal sinus 
pressure.  Upon examination, there was left sinus turbinate 
edema with white cloudy discharge.  There was no tenderness 
of the sinuses, but there was translumination.  The 
diagnostic impression was nasal congestion-chronic sinusitis.  
A decongestant and nasal steroid were prescribed.

A December 2001 VA treatment note shows the veteran had nasal 
stuffiness, with occasional drainage.  The diagnosis was 
chronic sinusitis.

In June 2002, the veteran was afforded a VA examination in 
connection with his claim of entitlement to service 
connection for sinusitis.  According to that report, he 
complained of recurrent nasal congestion, post-nasal drip, 
and difficulty breathing.  On objective physical examination, 
there was congested nasal mucosa, deviation of the nasal 
septum, and tenderness over the left maxillary and frontal 
sinuses.  The larynx and pharynx were clear.  There were no 
palpable neck noes or evidence of active disease in the 
larynx and pharynx.  X-rays confirmed disease of the 
left frontal and maxillary sinuses.  The diagnosis was active 
nasal sinus disease.

A June 2002 X-ray of the veteran's sinuses showed an 
opacification of the left maxillary and left frontal sinuses, 
possibly secondary to sinusitis.  A CT scan of the paranasal 
sinuses was recommended.

A September 2002 VA treatment note shows the veteran 
complained of nasal congestion, greenish nasal discharge, and 
headache.  He denied pruritic eyes, coughing, wheezing, and 
throat pain.  Examination showed pale and congested nasal 
mucosa, with a slightly tender left frontal sinus area.  His 
throat was benign and there was no nasal discharge.  The 
impression was acute sinusitis and a 10-day course of 
antibiotics was prescribed.  He was requested to continue his 
nasal inhaler and the amount of antihistamine was adjusted.

An October 2002 VA treatment note indicates the veteran 
complained of sinus pain, congestion, and dizziness.  
Examination showed nasal congestion and tenderness over 
frontal and maxillary sinuses.  The diagnosis was acute 
sinusitis.  Another course of antibiotics was prescribed, 
along with an antihistamine and nasal steroids.

November 2002 VA treatment notes show a history of chronic 
sinusitis.  There was no evidence of purulence or discharge, 
but there was mildly edematous mucosa with mild erythema.  
The veteran was prescribed nasal steroids and an 
antihistamine.

The veteran underwent a CT scan of the paranasal sinuses in 
December 2002.  The report states that findings were typical 
of a middle meatus syndrome on the left side, with 
opacification of the frontal ethmoids and maxillary sinuses 
on the left.

A February 2003 VA treatment note shows the veteran 
complained of sinus pressure of the forehead and bilateral 
temporal area, greenish discharge with odor, and a stinging 
sensation in his head.  Upon examination, he had erythematous 
nasal mucosa and clear discharge from his nose, without sinus 
tenderness.  The assessment was chronic sinusitis.

August 2003 VA treatment notes indicate the veteran 
complained of a sinus problem since he was exposed to a 
chemical at work the previous week.  He complained of 
increased greenish discharge, tenderness, and headache.  
Objective physical examination showed erythematous nasal 
mucosa and narrowing of the left nostril, without discharge 
or sinus tenderness.  The otolaryngology clinic determined 
his septum was deviated to the left and that the middle 
turbinate was lateralized with mucus in the middle meatus.  
The assessment remained chronic sinusitis, treated with 
antibiotics and an antihistamine.  A left septoplasty, 
fibro-optic endoscopic sinus surgery, was scheduled for 
September 2003.

The operative report from the functional endoscopic sinus 
surgery of the left side showed mucopurulent material was 
removed from the left maxillary sinus, as well as 
inflammatory and polypoid changes to the left middle 
turbinate and meatus.  The post-operative diagnosis remained 
chronic left sinusitis.  

Follow-up treatment notes indicate the veteran complained of 
headaches and blood clots when he blew his nose.  On 
examination there was no evidence of facial swelling.  There 
was also no evidence of crusting or exudate of the nose.  
The assessment was post-operative pain versus migraines.

In October 2003, the veteran reported mild pain in his nose, 
decreased discharge, and improved breathing.  His nasal 
cavity was well healed and there was no evidence of crusting 
in mid-October.  A medication log indicated a prescription 
for antibiotics.

The veteran was afforded another VA examination in November 
2003.  According to the report, he complained of recurrent 
nasal congestion and post-nasal drip.  Objective clinical 
examination showed he had congested nasal mucosa, residual of 
a deviated nasal septum, and post-nasal drip of the sub-
frontal sinuses.  The larynx and pharynx were normal.  The 
diagnoses were active nasal disease, under treatment, and 
residual of a deviation of the nasal septum.

The veteran was most recently afforded a VA examination in 
April 2005, as directed in the Board's March 2005 remand, to 
assess the current severity of his sinusitis.  The report 
from that examination shows he complained of sinus attacks 
lasting more than 6 weeks, treated with antibiotics and 
medication.  He also reported about 4 such attacks per year.  
He complained, as well, of headache pain and nasal discharge.  
Objective physical examination showed congestion of the nasal 
mucosa with obstruction of the nose.  His nasal septum was 
deviated to the left, with an obstruction of more than 50 
percent of his nasal airway.  His post-nasal space and larynx 
were normal.  

Based primarily on the results of that most recent VA 
examination, the RO issued a decision in August 2005 
increasing the initial rating for the sinusitis from 
10 to 30 percent.  The veteran wants an even higher rating.



The rating for the veteran's sinusitis is determined by 
38 C.F.R. § 4.97, Diagnostic Code 6512.  According to this 
code, a 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year with headaches, 
pain, and purulent discharge or crusting.  For the highest 
disability rating of 50 percent under this code, there must 
be chronic osteomyelitis following radical surgery or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  This code defines an 
incapacitating episode as one requiring bed rest and 
treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6512 (2005).

In considering these rating criteria in relation to the 
medical evidence of record, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent rating.  So a higher rating is 
not warranted.  38 C.F.R. § 4.7.  The objective clinical 
evidence of record does not show he has osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Concerning this, although 
he underwent surgery (a septoplasty) in 2003, with residual 
deviated left septum and obstruction of the nose, he does not 
have purulent discharge or crusting and his nasal pain 
decreased after he healed from this procedure.  And, as 
mentioned, the RO already assigned a temporary 100 percent 
rating to cover his convalescence following that surgery.  
See 38 C.F.R. § 4.30.  Moreover, even he has acknowledged 
having episodes of sinusitis requiring medication no more 
than 4 times per year.  And while admittedly several of these 
episodes require treatment by a physician 
(usually with antibiotics), none of the episodes have been 
incapacitating inasmuch as he has not required bed rest.  
Furthermore, his mucosa does not have erythema or exudates, 
and his larynx and pharynx are normal.  Therefore, his 
symptomatology most closely fits within the criteria for the 
currently assigned 30-percent rating.



In denying the claim for an initial rating higher than 30 
percent, the Board has considered whether the veteran is 
entitled to greater compensation on an 
extra-schedular basis.  However, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1).  There 
has been no showing by him that his sinusitis has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his now 30-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, for the reasons discussed, the preponderance 
of the evidence is against the claim, so the benefit-of-the-
doubt doctrine does not apply, and the claim for a higher 
initial rating for sinusitis must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519-20.


ORDER

The claim for an initial rating higher than 30 percent for 
sinusitis is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


